By the Court.

Benning, J.
delivering the opinion.
“All civil officers shall continue in the exercise of the duties of their several offices during the periods for which they *695were appointed, ox until they shall be superseded by appointments made in conformity to this Constitution!” Art. 4, Sec. 14, Con. of Ga.
We must take this provision to apply not merely to the persons in office at the making of the Constitution, .but also», to those who might be in office at any time afterwards. It, therefore, is to be taken as applying to the persons who were Justices of the Inferior Court, at the time when the jurisdiction which that Court had as k Court of Ordinary, was transferred from it to the present Court of Ordinary.
And the amendment of the Constitution, making this transfer, is itself to be taken in reference to this provision, and, agreeably to the general principle of construing all instruments, is to be so construed, if possible, that it shall harmonize with this provision.
Now, although, this amendment abolishes the part of the Constitution, conferring that jurisdiction on the Inferior Courts, and substitutes itself for it, yet, it does not say, that the “officers” composing the Inferior Courts, shall not continue to exercise the jurisdiction, until they shall have been superseded by appointments made in conformity to the Constitution; nor is what it does say, that from which, this is necessarily to be implied.
And unless it was, it is not to be implied, for repeals by implication, exist only where the repugnancy is necessary.
We think, therefore, that the Court was right in holding, that the appointment of this guardian, was valid, although, it was made after the date of the amendment of the Constitution, transferring the power of making Such appointments to another tribunal.
Judgment affirmed.